DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 10/5/21, with respect to claim 14 have been fully considered and are persuasive.  The objection and 35 U.S.C. 112(b) rejections have been withdrawn. 

Applicant’s arguments, see page 8, filed 10/5/21, with respect to claim 1 have been fully considered and are persuasive.  The invocation of 35 U.S.C. 112(f) has been withdrawn. 

Applicant’s arguments, see pages 9 and 10, filed 10/5/21, with respect to the rejection(s) of claim(s) 1 and 14-16 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. patent application publication 2015/0195241 by Haitani et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


1)	Claims 1, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2014/0068502 by Tomiyasu et al., and further in view of U.S. patent application publication 2015/0195241 by Haitani et al.
2)	Regarding claim 1, Tomiyasu teaches an image processing apparatus that executes a transmission job (figure 1, item 1, an MFP) comprising: a display device configured to display information (figure 3, item 15; paragraph 59; panel can display job histories of transmissions); one or more controllers (figure 2, item 21; a CPU) to function as: a unit configured to obtain record information about the transmission job including destination information (figure 10; paragraph 104; destinations are included in the job history list); and a unit configured to cause the display device to display a record display screen based on the record information (figure 10; record information can be displayed), wherein a determination of how to show the destination information is related, in part, to a size of a record display screen displayed on the display device (paragraph 99; the way information is displayed, including destination information, is determined based upon the number of characters, the sizing and the spacing [i.e. the size of the record display] and is applied to displays of destination information as shown in figure 10).
	Tomiyasu does not specifically teach the record display screen shows the destination information by a combination of a destination name and an e-mail address when the record information meets a first condition, and shows the destination 
	Haitani teaches the record display screen shows the destination information by a combination of a destination name and an e-mail address when the record information meets a first condition, and shows the destination information by the e-mail address and without the destination name when the record information meets a second condition (paragraph 132; when displaying destination information, some information may be selectively filtered depending upon the use of the message transmission; figure 5 lists names as well as multiple types of destination information [including email] as record information that may be displayed or filtered, thereby showing an email address with names in some situations and not in others).
	NOTE:  Destination display of Tomiyasu could be modified by Haitani so that destination information could be filtered for pertinent information.
	Tomiyasu and Haitani are combinable because they are both from the display organization field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Tomiyasu with Haitani to add filtering destination information.  The motivation would have been to remove record fields that are not pertinent to a particular use (paragraph 132).  Therefore it would have been obvious to combine Tomiyasu with Haitani to obtain the invention of claim 1.
3)	Claim 15 is taught in the same manner as described in the rejection of claim 1 above.

5)	Regarding claim 18, Tomiyasu teaches the image processing apparatus according to claim 1, wherein the one or 6more controllers obtain a transmission attribute about each destination in the record information of the e-mail, and wherein the one or more controllers display information showing the transmission attribute on the record display screen in association with the destination of the record information (figure 10; “time”, “result”, “number of pages”, etc. could all be considered “transmission attributes” and can be shown with the record; mail transmission can be performed as noted in paragraph 49).
6)	Regarding claim 19, Tomiyasu teaches the image processing apparatus according to claim 1, wherein the one or more controllers set whether a destination of which transmission attribute is different from the transmission attribute of the previous destination should be displayed from a head of a new line as the display form of the e-mail destination (figure 10; controller of MFP “sets” the organization of displaying each record, including transmission attributes, on a new line).
7)	Regarding claim 20, Haitani (as combined with Tomiyasu in the rejection of claim 1 above) teaches the image processing apparatus according to claim 1, wherein the one or more controllers add a predetermined character to the destination information in a case where all destination information cannot be shown by a predetermined number 

8)	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2014/0068502 by Tomiyasu et al. and further in view of U.S. patent application publication 2015/0195241 by Haitani et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2008/0005087 by Sato et al.
	Tomiyasu teaches the image processing apparatus according to claim 1, wherein the display controller displays at least one destination of the obtained record information by a first display method in a case where a total number of characters for displaying the at least one destination of the record information is not more than a predetermined number of characters that can be displayed in the record display screen (figure 10; destinations are fully displayed within character space allotment shown). 
Tomiyasu does not specifically teach the display controller displays destinations of the record information on the record display screen by a second display method that display each destination in a more compact manner than the first display method in a case where the total number of characters is more than the predetermined number.
	Sato teaches the display controller displays destinations of the record information on the record display screen by a second display method that display each destination in a more compact manner than the first display method in a case where the total number of characters is more than the predetermined number (paragraph 261; character size can be contracted [i.e. “more compact”] when the total number of 
	NOTE:  Destination display of Tomiyasu could be modified by Sato so that when a long destination is listed the characters can be shrunk instead of scrolled.
	Tomiyasu and Sato are combinable because they are both from the display organization field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Tomiyasu with Sato to add contracted characters to fit an area.  The motivation would have been so that an intended character string would not be displayed in an incomplete manner (paragraph 261).  Therefore it would have been obvious to combine Tomiyasu with Haitani and Sato to obtain the invention of claim 14.

9)	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2014/0068502 by Tomiyasu et al. and further in view of U.S. patent application publication 2015/0195241 by Haitani et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2008/0306972 by Wilkin et al.
	Tomiyasu does not specifically teach the image processing apparatus according to claim 1, wherein the combination of the destination name and the e-mail address is information displayed in an address format of RFC2822.
	Wilkin teaches the image processing apparatus according to claim 1, wherein the combination of the destination name and the e-mail address is information displayed in 
	Tomiyasu and Wilkin are combinable because they are both from the display organization field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Tomiyasu with Wilkin to add display in RFC2822 format.  The motivation would have been to display data in a well-known, recognizable format.  Therefore it would have been obvious to combine Tomiyasu with Haitani and Wilkin to obtain the invention of claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672